Name: Council Regulation (EEC) No 3501/90 of 27 November 1990 removing olive oil and oil cake from the list of products subject to the STM in Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  processed agricultural produce;  trade
 Date Published: nan

 5 . 12. 90 Official Journal of the European Communities No L 338/7 COUNCIL REGULATION (EEC) No 3501/90 of 27 November 1990 removing olive oil and oil cake from the list of products subject to the STM in Portugal the consumption of olive oil in Portugal require the liberalization of imports of Olive oil and oil cakes from the other Member States into Portugal ; whereas those products should therefore no longer be subject to the STM, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 249 of the Act of Accession provides for olive oil and oil cake to be subject to the supplementary trade mechanism (STM) on importation into Portugal ; Whereas, within the framework of the STM, the Portu ­ guese market in these products has to a great extent been open since accession without any difficulties having arisen ; Whereas the total opening up of the Portuguese market in vegetable oils and fats at the expiry of the standstill period and the introduction at the same date of aid for HAS ADOPTED THIS REGULATION : Article 1 The following products :  olive oil falling within CN codes 1509 and 1510 00 ,  oil cake falling within CN codes ex 2304 00 00, 2305 00 00 and 2306, with the exception of CN codes ex 2306 90 11 and 2306 90 19, are hereby removed from the list of products subject to the STM on importation into Portugal from the other Member States . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990 . For the Council The President V. SACCOMANDI (') OJ No C 277, 5. 11 . 1990, p. 2. (2) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (3) Opinion delivered on 19 September 1990 (not yet published in the Official Journal).